DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the processing station" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Relative to claim 11, “the step of determining” is unclear.  Is Applicant referring to the “determined object information”, in claim 10?  There is insufficient antecedent basis for this limitation in the claim.  What input from one or more sensors is being received based on the determining step?
Relative to claim 12, what is the “input from the one or more sensors” that is associated with processing parameters? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-32 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al (US PG. Pub. 2018/0127219).  Relative to claims 1-9, Wagner discloses: a system (10)(Fig. 1) for object processing, said system comprising: a supply location (12, 16)(Fig. 1) having one or more objects (“objects”) to be processed (Para. 0045); a plurality of object processing stations (sorted into outgoing bin, shelf location, or cubby)(Fig. 1) for processing objects (Para. 0047; 0050); an object classification system (included in central computing and control station, 40, to sort objects by class; Para. 0052; 0062), the object classification system includes: an identification system (see Ref. 22, 28, which include cameras, 52, and various means to identify objects based on barcodes)(Fig. 2) for identifying an object at the supply location (Para. 0045-0046); a first data repository (stored identification and image data of objects, such as barcodes and UPC codes, is communicated to central control system and stored; 0050; 0052) having a first set of object information (identifiers such as barcodes of objects; 0048); and a second data repository (data stored in memory that has been system generated having a second set of object information (that includes for instance long-term historical usage trends and statistics, contents of other dynamically allocated sorter outputs, physical characteristics of items,  by the system (Para. 0072); and the object classification system (included in central controller) assigns the object to a class (“specified class”) based on the first set of information (object identifier such as barcode, etc.) and the second set of information (dynamically assigned sort information)(Para. 0068; 0070; 0072); and a routing system (included in central controller) for routing an object (“objects”) from the supply location (12, 16)(Fig. 1) to a selected object processing station (outbound sort destination, such bin or shelf) capable of processing objects in the assigned class (Para. 0047; 0050), the selected object processing station (outbound bin or shelf)(Fig. 1-2) processes the object according to the determined processing parameters (Para. 0050; 0055); 
an evaluation system for evaluating the interaction of the object processing station (outbound sort bin or shelf) with the object (“object”) according to the processing parameters (Para. 0076), the evaluation system determines whether the interaction was successful or unsuccessful (Para. 0076; 0102); 
the evaluation system determines the interaction success by evaluating object grasping, object movement, and object placement (Para. 0076; 0102); 
the evaluation relies on sensor input (see various “sensors”; Para. 0076; 0079); 
the evaluation relies on human input (Para. 0079); 

the second set of object information includes feature information regarding object features (Para. 0072); 
the feature information is developed associated with any of object stockkeeping unit (SKU), text description, product category, object manufacturer, object mass, object material, object shape, packaging details, object images, and object color (Para. 0072, for instance, physical characteristics); 
the feature information is developed associated with any of sensed information, object weight, object material, object shape, object opacity, object size, object volume, effector to be used, grip location, object movement limitations, object fragility, and object processing limitations (Para. 0072; 0075; 0078).

Relative to claims 10-23 (as understood by the Examiner), the disclosure of Wagner includes: a method of processing objects (“objects”) comprising the steps of: presenting an object to a routing station (conveyors, 20, diverters, 34, robot arms, 24, to sort objects)(Fig. 1)(Para. 0045; 0050); evaluating provided object information (scanned object identifier; 0050) and determined object information associated with the object (Para. 0072), the determined object information includes processing parameters (Para. 0070; 0075); classifying the object based on provided (“object identifier”; 0050) and determined object information (Para. 0070; 0072); selecting a picking station (outbound sort destination such as bin or shelf)(Fig. 1) to process the object based on object classification (Para. 0047; 0050); routing the object from the routing station to the 
the step of determining includes receiving input from one or more sensors (Para. 0076); 
the input from the one or more sensors is associated with the processing parameters (Para. 0076); 
the step of determining includes human input (Para. 0079); 
the classifying step includes comparing provided (obtained identifiers) and determined object information of the presented object with provided and determined object information of previously presented objects (Para. 0072; 0079); 
the step of observing uses sensory information to determine a successful interaction or a failed interaction (Para. 0076); 
the sensory information comes from one or more of depth sensors, scanners, cameras (e.g., RGB), flow sensors, pressure sensors, position sensors, and force sensors, mass (and/or weight) scales, acceleration sensors, and vibration sensors (Para. 0076); 
the sensory information comes from a human observer (Para. 0079); 

the selected picking station (outbound sort destination) can include a robotic picker (robotic arm, 24)(Fig. 10)(Para. 0066; 0068); 
the selected picking station (outbound sort destination) can include a human picker (Para. 0096); 
the determined object information includes feature information regarding object features (Para. 0072); 
the feature information is developed associated with any of object stockkeeping unit (SKU), text description, product category, object manufacturer, object mass, object material, object shape, packaging details, object images, and object color (Para. 0072); 
the feature information is developed associated with any of sensed information, object weight, object material, object shape, object opacity, object size, object volume, effector to be used, grip location, object movement limitations, object fragility, and object processing limitations (Para. 0072; 0075; 0078).

Relative to claims 24-32, the disclosure of Wagner includes: a method of processing objects, said method comprising the steps of: providing, at a supply location (12, 16)(Fig. 1), one or more objects to be processed (Para. 0045); providing an object classification system (included in central controller as items are sorted by class; Para. 0047), the object classification system includes: an identification system (included in Ref. 22, 28) for identifying an object at the supply location (Para. 0045-0046); a first data repository having a first set of object information (stored object identifiers; Para. 
providing a plurality of processing stations (outbound sort destinations, such as bin, shelves) for processing objects (Para. 0050), and a routing system for routing an object from the supply location (12, 16) to a selected object processing station (outbound sort destination) capable of processing objects in the assigned class (Para. 0047), the selected object processing station (outbound sort destination) processes the object according to the feature information regarding the objects (Para. 0050; 0070);  
providing an evaluation system for evaluating the interaction of the object processing station with the object according to the processing parameters (Para. 0075-0076), wherein the evaluation system determines whether the interaction was successful or unsuccessful (Para. 0075-0076); 
the evaluation system determines the interaction success by evaluating object grasping (“grasp points”), object movement, and object placement (Para. 0075; 0093); 
the evaluation relies on sensor input (Para. 0076); 

the feature information is updated in response to the determination of the evaluation system (Para. 0078-0079); 
the feature information is developed associated with any of object stockkeeping unit (SKU), text description, product category, object manufacturer, object mass, object material, object shape, packaging details, object images, and object color (Para. 0072); and
the feature information is developed associated with any of sensed information, object weight, object material, object shape, object opacity, object size, object volume, effector to be used, grip location, object movement limitations, object fragility, and object processing limitations (Para. 0072; 0075; 0078).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Moriyama et al (US PG. Pub. 2019/0099784). Relative to claims 33-37, Wagner discloses: a method of processing objects, said method comprising the steps of: providing, at a supply location (12, 16)(Fig. 1), one or more objects to be processed (Para. 0045); capturing identification data for the object (Para. 0045; 0047);  
providing a plurality of processing stations (outbound sort destinations) for processing objects (Para. 0050), and a routing system (conveyors, 20, diverters, 34, robot arms, 24, to sort objects)(Fig. 1)(Para. 0045) for routing an object (“object”) from the supply location (12, 16) to a selected object processing station (outbound sort destination) capable of processing objects in the assigned class (Para. 0050), the selected object processing station (outbound sort destination) processes the object according to the feature information regarding the objects (Para. 0072; 0075); 
providing an evaluation system for evaluating the interaction of the object processing station (outbound sort destination) with the object (“object”) according to the processing parameters (Para. 0075-0076), the evaluation system determines whether the interaction was successful or unsuccessful (Para. 0076; 0102); 

the feature information is developed associated with any of sensed information, object weight, object material, object shape, object opacity, object size, object volume, effector to be used, grip location, object movement limitations, object fragility, and object processing limitations (Para. 0072; 0075; 0078).
Wagner does not expressly disclose: determining that the identification data for the object is not included within the first set of object information.
Moriyama teaches: determining that the identification data (“ID”) for the object (parcel) is not included within the first set of object information (Para. 0065), for the purpose of providing an instruction projection device and sorting system for effectively sorting moving parcels, where information to be displayed is determined based on information related to the parcel, that is precise, requires less labor, and is less time consuming (Para. 0002; 0005; 0020).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Wagner with the determining that the identification data for the object is not included within the first set of object information, as taught in Moriyama for the purpose of providing an instruction projection device and sorting system for effectively sorting moving parcels, where information to be displayed is determined based on information related to the parcel, that is precise, requires less labor, and is less time consuming.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.